Citation Nr: 1213455	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-31 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of service connection for obstructive sleep apnea.

2. Entitlement to service connection for obstructive sleep apnea.

3. Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder.
REPRESENTATION

Veteran represented by:	Disabled American Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1990 to August 1994 and from November 2003 to May 2005, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2006 and in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO), which, respectively, declined to reopen a previously denied claim of service connection for obstructive sleep apnea and granted service connection for posttraumatic stress disorder and assigned a 30 percent disability rating.  

While on appeal in a rating decision in October 2011, the RO increased the rating for posttraumatic stress disorder to 50 percent, effective from the date of service connection.  The Veteran continued to appeal the disability rating assigned.

This case was previously before the Board in July 2010, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In its decision in July 2010, the Board denied the reopening of the claim of service connection for obstructive sleep apnea with respect to the Veteran's first period of service, but remanded the issue with respect to the question of aggravation of a pre-existing condition during the second period of service.  The VA examination conducted on remand served to raise anew the issue of service connection for sleep apnea with respect to the first period of service.  The issues on appeal have been recharacterized accordingly. 

The reopened claim of service connection for obstructive sleep apnea is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision of January 2004, the RO denied a claim of service connection for obstructive sleep apnea; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the rating decision became final by operation of law based on the evidence then of record.

2. The additional evidence submitted since the rating decision in January 2004 relates to an unestablished fact necessary to substantiate the claim of service connection for obstructive sleep apnea.

3. Throughout the appeals period, posttraumatic stress disorder has been manifested by a disability picture that equates to occupational and social impairment with reduced reliability and productivity under the General Rating Formula for Mental Disorders (General Rating Formula), including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association , which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the General Rating Formula; occupational and social impairment with deficiencies in most areas, such as work and family relations, judgment, thinking, or mood have not been demonstrated.


CONCLUSIONS OF LAW

1. The rating decision by the RO in January 2004, denying a claim of service connection for obstructive sleep apnea, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2011).

2. New and material evidence has been submitted to reopen the claim of service connection for obstructive sleep apnea.  38 U.S.C.A. § 5108 West (2002); 38 C.F.R. § 3.156 (2011).


3. The criteria for an initial disability rating higher than 50 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the claim to reopen is resolved in Veteran's favor, VCAA compliance need not be addressed further. 

Duty to Notify

On the claim for increase, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).







In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters in October 2005 and in May 2009.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service personnel records, and service treatment records, as well as VA records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  



The Veteran was afforded a VA examination in January 2011 for the claim for increase.  As the examination contains the Veteran's medical history, findings, and an opinion with a rationale to support the conclusion reached in the opinion, the Board finds that the report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

There is no evidence in the record subsequent to January 2011 that indicates a material change in the disability to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. in relation to his increased rating claim.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of a Previously Denied Claim

Generally, when a claim is denied by the RO, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  

A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.






"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Facts and Analysis

In January 2004, the RO denied the claim of service connection for obstructive sleep apnea.  The basis for the denial was a lack of evidence linking the current diagnosis of sleep apnea with the first period of service.

In the rating decision in April 2006, the RO declined to reopen the previously denied claim of service connection because of the lack of new or material evidence.  In its decision in July 2010, the Board denied the reopening of the claim with respect to the Veteran's first period of active duty, but remanded the claim for original adjudication on the merits with respect to the theory of aggravation of a pre-existing condition during the Veteran's second period of service, which was just beginning when the rating decision in 2004 was issued.  

On the basis of the VA examination and opinion obtained in December 2010, the question of service connection based on the Veteran's first period of service must be revisited and reopening of the previously denied claim must again be considered.



The evidence of record at the time of the rating decision in January 2004 consisted of the Veteran's service treatment records for his first period of service, VA records from 2003, between the first and second periods of service, showing a diagnosis and treatment for obstructive sleep apnea.

The additional evidence, in part, consists of the report of VA examination with a medical opinion in December 2010.

As the claim of service connection for obstructive sleep apnea was previously denied because there was no evidence that linked the Veteran's obstructive sleep apnea to his first period of military service, the medical opinion of the VA examiner in December 2010 that obstructive sleep apnea had its onset in service is new and material evidence, because the evidence relates to the reason the claim was previously denied, lack of a nexus to service, which was the unestablished fact necessary to substantiate the claim. 

As the evidence is new and material, the claim of service connection for obstructive sleep apnea is reopened.  38 C.F.R. § 3.156.  

As the evidence of record is insufficient to decide the claim on the merits, additional development under the duty to assist is needed, and the reopened claim will be addressed in the Remand part of the decision. 

Claim for Increase 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.



Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the evidence does not indicate that a staged rating is warranted.

Criteria for Rating a Psychiatric Disorder

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following criteria for rating posttraumatic stress disorder:  

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 










The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or  irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the diagnosis of posttraumatic stress disorder in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association.

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  





A GAF score of 61 to 70 indicates some mild symptoms such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and having some meaningful interpersonal relationships.  

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Facts

In service in April 2005, the Veteran was seen for complaints of nightmares and problems sleeping.  Counseling and medication were recommended.

After service, VA records show that in October 2005 the Veteran was not sleeping and he felt anxious and irritable.  His mood labile and there was marital discord.  The Veteran described recurring intrusive thoughts and distressing dreams about his traumatic experiences in Somalia and in Iraq.  He tried to avoid thoughts or conversations about his traumatic experiences and he had diminished interest in participation in significant events and he felt detached from others.  He also experienced angry outbursts, difficulty concentrating, hypervigilance, and an exaggerated startle response. 

VA records show that the Veteran was followed in mental health services for emotional distress related to his home life and his experiences in service.  Since his recent return from Iraq, the Veteran stated that he was more angry and sad. 




On mental status evaluation, the Veteran was described as alert and oriented.  He was neatly dressed and polite, but he appeared anxious, tearful, sad, and distressed.  He denied any perceptual disturbances and his thought processes were linear and the content appropriate.  He denied any suicidal or violent ideation and his judgment and insight were good.  

The Veteran asked about medication to treat posttraumatic stress disorder, noting that he had tried for several years to cope with his symptoms on his own, but it had taken a toll on his marriage.  The GAF score was 50.

In November 2005, the Veteran complained of feeling anxious.  He described frequent recurring nightmares about combat, irritability, anger, startle response, and intrusive thoughts.  He stated that he had diminished interest in activities and he felt detached or estranged from his family with a sense of a foreshortened future.  He had mood swings, but medication had helped.  He also felt depressed and always tired.  He stated that he had trouble driving, particularly when cars pulled up alongside, which triggered paranoia, a hypervigilant reaction, and anxiety.  He was working with the National Guard, but he found the job frustrating, because he had no mentor and was he having to learn on the job and he often worked long hours in order to do the best job he could. 

On VA examination in January 2011, the Veteran stated posttraumatic stress disorder began in Somalia and continued in Iraq.  He stated that he had been given trials of different medications with little relief, but he had not been hospitalized for psychiatric problems.  Since separation from service he had worked primarily as a warehouseman, and he was currently on a leave of absence from his job after an angry altercation with a coworker.  He felt he could return to work and he was looking for work.  The Veteran was living with his parents and he was his father's primary care giver, who was ill. He was able to accomplish the activities of daily living and enjoyed television as his main recreation.  He had difficulty concentrating or reading and needed a planner to keep track of things.  



It was not that the Veteran's marriage of six years ended in 2006 due in part to problems with verbal outbursts and maintaining a good relationship.  He had custody of his two children and enjoyed their company, but otherwise tended to isolate himself.  He did not date. 

On mental status evaluation, the Veteran's speech was clear and his thought processes were logical and linear, but he exhibited some mild concentration problems and lack of focus.  The Veteran used a day planner and his memory was intact.  He showed significant emotional lability, ranging from anxious to tearful.  He felt his depressive moods were his worst problems, stating that he was depressed two days out or three with a lack of motivation.  He denied suicidal or homicidal ideation.  He was intermittently anxious and had some verbal anger outbursts, which had caused problems in his marriage and his employment.  There was no evidence of delusions, hallucinations, or obsessive-compulsive symptoms and his anxiety did not reach panic levels.  His judgment was impulsive and he had difficulty interpreting proverbs.  His insight was adequate.  He reported a worsening of posttraumatic stress disorder symptoms during summer months which reminded him of his time in combat.  He had nightmares about three nights a week with prolonged latency and frequent awakening.  His outlook for the future was uncertain with concerns over his finances, career, and relationships.  He reported intrusive thoughts, but no flashbacks and described avoidance phenomena and emotional numbing.  He had a strong hyperstartle response and feelings of hypervigilance.  

The VA examiner noted that the Veteran was not currently involved in treatment and that medication prescribed in the past had not been helpful.  The Veteran's impairment was estimated to be in the moderate range with occupational and social impairment with reduced reliability and productivity due to symptoms such as impulsive judgment, frequent depressive moods lasting all day and resulting in lack of motivation, intermittent anxiety, verbal anger outbursts resulting in marital problems and being relieved of his job, isolating a great deal, and minor concentration problems.  The GAF score was in the range of 65 to 70.  



In March 2012, the Veteran's representative argued that as the Veteran was divorced, did not date, and was currently unemployed after an altercation with a co-worker, the disability picture was more consistent with the criteria for a 70 percent disability. 

Analysis

During the appeal period, in 2010, the Veteran took a leave of absence from his job as a warehouseman after an altercation with a co-worker, but the Veteran told the VA examiner that he thinks he can work and that he was looking for other work as a warehouseman.  Clearly, the Veteran does have some degree of occupational impairment, but the degree of occupational impairment has not risen to the level of impairment due to manifestations of such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or  irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or inability to establish and maintain effective relationships, which are the criteria for the next higher rating. 

As for social impairment, the Veteran was divorced during the appeal period and he prefers to be alone, but the Veteran has custody of his children and he is the primary care giver to his father, who is ill.  Although Veteran does have some degree of social impairment, the degree of occupational impairment has not risen to the level of impairment manifested by such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or  irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; 


neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or inability to establish and maintain effective relationships, which are the criteria of the next higher rating. 

As for the GAF scores, the initial score was 50 in 2005 and in the range of 65 to 70 in 2011.  The GAF of 50 is suggestive of serious symptoms such that the Veteran was unable to keep a job, but the initial score was within months of the Veteran's separation from service and then shortly thereafter within a month or two the Veteran was working with the National Guard and while he expressed frustration with his job, he also stated the he worked long hours in order to do the best job he could.  There is scant evidence of the Veteran's employment history after 2005, but VA records show that he was working in 2006.  And according to the report of VA examination in 2011 the Veteran was employed until 2010 when he took a leave of absence after an altercation with a co-worker.  Then in 2011, the GAF score was in the range of 65 to 70 suggestive of some difficulties in occupational and social functioning, but generally functioning pretty well.  

The VA described the Veteran's symptoms as moderate with occupational and social impairment with reduced reliability and productivity due to symptoms such as impulsive judgment, frequent depressive moods lasting all day and resulting in lack of motivation, intermittent anxiety, verbal anger outbursts resulting in marital problems and being relieved of his job, isolating a great deal, and minor concentration problems, which is characteristic of the criteria for a 50 percent rating. 

Reconciling the various findings into a consistent disability picture, covering the period from 2005to 2011, overall the symptoms have not resulted in occupational and social impairment with deficiencies in most areas such as work and family relations, judgment, thinking, or mood, that are the equivalent to the symptoms listed in the criteria for a 70 percent rating. 




As for symptoms associated with the diagnosis of posttraumatic stress under DSM-IV, such as nightmares, intrusive thoughts, avoidance, sleep disturbance, , irritability and anger, detachment, difficulty concentrating, hypervigilance, and startle response, these symptoms in combination with other symptoms do not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood for the next higher rating. 

The Board has considered whether a staged rating is appropriate, however, the evidence does not support a finding that the criteria for the next higher rating have bene met at any time during the appeal period. 

As the findings do not more nearly approximate or equate to the criteria for the next higher rating, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38U.S.C.A. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.






If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the rating criteria reasonably describe the level and symptomatology of the Veteran's service-connected disability.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  

As the disability picture is encompassed by the Rating Schedule, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

ORDER

As new and material evidence has been presented, the claim of service connection for obstructive sleep apnea is reopened, to this extent only the appeal is granted.

An initial rating higher than 50 percent for posttraumatic stress disorder is denied.

REMAND 

During the appeal period, sleep apnea by history was documented in VA records. 

On VA examination in December 2010, the VA examiner noted that obstructive sleep apnea was shown by sleep study by VA in April 2001, but the report of the sleep study is not in the record.  The VA examiner also noted that a repeat sleep study had been scheduled in conjunction with the examination, because the study was canceled because Veteran could not be contacted.  The VA examiner stated the repeat sleep study was pending and no other testing was necessary. 





As there is no evidence of obstructive sleep apnea by a sleep study during the appeal period, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a sleep study to determine whether the Veteran currently has obstructive sleep apnea. 

The Veteran's file should be made available to the VA examiner for review. 

2.  On completion of the foregoing, the claim of service connection for obstructive sleep apnea should be adjudicated on the merits, considering the report of VA examination in December 2010 and the result of the sleep study.  If the benefit is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  












The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


